GEOFFREY 8S, BERMAN

United States Attorney for

the Southern District of New York
By: AMANDA F. PARSELS
Assistant United States Attorney
86 Chambers Street, 3rd Floor
New York, New York 10007
Telephone: (212) 637-2780
Facsimile: (212) 637-2750

Email: amanda.parsels@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

SO ORDERED:
Plaintiff is directed to respond to this motion by
March 3, 2020.

Meee ©. AAS Ca tb dicen, 2-18-2020
JUDITH C. McCARTHY
United States Magistrate Judge

 

 

ANGELA THOMAS,
Plaintiff,
V.
COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

 

NOTICE OF MOTION

No. 18-cv-11806 (NSR) (JCM)

PLEASE TAKE NOTICE that, upon the pleadings and the accompanying

memorandum of law, the defendant, by his attorney, Geoffrey S. Berman, United States Attorney

for the Southern District of New York, will move this Court, before the Hon. Judith C.

McCarthy, United States Magistrate Judge, United States Courthouse, 300 Quarropas Street,

White Plains, New York 10601-4150, for an order transferring this action to the United States

District Court for the Middle District of Pennsylvania pursuant to Fed. R. Civ. P. 12(b)(3) and 28

U.S.C. § 1406(a).

PLEASE TAKE FURTHER NOTICE that this motion is made on submission and

no argument shall be heard unless the Court orders otherwise.

 

 
